
	
		II
		109th CONGRESS
		2d Session
		S. 2702
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2006
			Mr. Allard (for himself
			 and Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense to
		  carry out a program on the provision of assistance to certain military
		  families.
	
	
		1.Short titleThis Act may be cited as the
			 Military Family Assistance Act of
			 2006.
		2.Program on assistance
			 to certain military families
			(a)Program
			 requiredThe Secretary of
			 Defense shall carry out a program utilizing non-Federal eligible entities to
			 provide assistance to the families of members of the Armed Forces who live more
			 than 180 miles from a military installation where members of the Armed Forces
			 on active duty are stationed.
			(b)Grants
				(1)In
			 generalUnder the program,
			 the Secretary shall award grants to eligible entities described in subsection
			 (c) for the provision of assistance to military families as described in
			 subsection (a).
				(2)Maximum grant
			 amountThe amount of any
			 grant awarded under this section may not exceed $25,000.
				(3)Maximum number
			 of grantsAn eligible entity
			 may not be awarded more than three grants this section.
				(4)ApplicationsAn entity seeking a grant under this
			 section shall submit to the Secretary an application therefor containing such
			 information as the Secretary shall require for purposes of this section.
				(c)Eligible
			 entities
				(1)In
			 generalFor purposes of this
			 section, an eligible entity is any nonprofit organization exempt from taxation
			 under section 501(c)(3) of the Internal Revenue Code of 1986 that has the
			 capacity to provide assistance to military families as described in subsection
			 (a) in a manner that the Secretary considers appropriate for purposes of the
			 program.
				(2)Matching
			 requirementAn application
			 may not be treated as valid for purposes of this section unless the eligible
			 entity submitting the application commits to contribute to activities funded by
			 the grant awarded to the organization under this section an amount equal to the
			 grant amount which is derived from non-Federal sources.
				(d)Review and
			 approval of applications
				(1)In
			 generalThe Secretary shall
			 provide for the review and approval of applications for grants under this
			 section through a board of review consisting of five individuals selected by
			 the Secretary from among individuals having the qualifications described in
			 paragraph (2).
				(2)QualificationsAn individual selected for the board of
			 review under paragraph (1) shall have at least five years of experience in two
			 of the following areas:
					(A)Grant writing.
					(B)The operation of nonprofit organizations
			 identical or similar to eligible entities.
					(C)Military family support assistance
			 programs.
					(3)ConsiderationsIn determining whether to approve an
			 application for a grant under this section, the board of review shall address
			 the following:
					(A)Whether the assistance to be provided to
			 military families using the grant amount is appropriate for purposes of the
			 program under this section.
					(B)The nature of the commitment under
			 subsection (c)(2) of the organization submitting the application.
					(e)Use of grant
			 amounts
				(1)In
			 generalAn eligible entity
			 receiving a grant under this section shall use the grant amount, and any
			 amounts committed by the eligible entity under subsection (c)(2), to provide
			 assistance to military families as described in subsection (a) in the manner
			 specified in the application for the grant under this section.
				(2)LimitationAmounts under a grant under this section
			 may not be used to purchase, rent, renovate, or construct any
			 facilities.
				(f)Report
				(1)In
			 generalNot later than 180
			 days after the obligation of any portion of the amount authorized to be
			 appropriated by subsection (i), the Secretary shall submit to the congressional
			 defense committees a report on the program under this section.
				(2)ElementsThe report shall include the
			 following:
					(A)A description of the procedures implemented
			 by the Secretary for purposes of the program.
					(B)A description of the applications submitted
			 under the program, including a description of the various types of assistance
			 for military families proposed to be provided under such applications.
					(C)A description, current as of the date of
			 the report, of the activities to be funded by grants under the program.
					(D)A review of the effectiveness of the board
			 of review under subsection (d).
					(E)An assessment, current as of the date of
			 the report, of the advisability of extending the program or making it
			 permanent.
					(g)SunsetThe program required by this section shall
			 cease upon the earlier of the following:
				(1)The date of the declaration by the
			 President of the cessation of Operation Iraqi Freedom.
				(2)The date that is three years after the
			 first obligation of funds for the program under this section.
				(h)Congressional
			 defense committees definedIn
			 this section, the term congressional defense committees
			 means—
				(1)the Committees on Armed Services and
			 Appropriations of the Senate; and
				(2)the Committees on Armed Services and
			 Appropriations of the House of Representatives.
				(i)Authorization
			 of appropriationsThere is
			 hereby authorized to be appropriated to the Department of Defense for fiscal
			 year 2007, $10,000,000 for the purpose of carrying out the program under this
			 section.
			
